DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/19/2021 has been entered.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7-9, 11, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Nunley et al. (US2016/0201346) in view of Tonyan et al. (US Patent No. 7,841,148) and Bellem (US Patent No. 4,348,846).
For claim 1, Nunley et al. discloses a roof system (fig. 3) comprising: a truss (14), a roof deck connected to the truss (12); a layer of water-resistant [0036] weighted cover board (54) including at least one panel of weighted cover board disposed upwardly adjacent the roof deck in direct contact with a surface of the roof deck, wherein the at least one panel of weighted cover board does not include a layer of insulation; and a plurality of fasteners (56, 57) coupling the at least one panel of weighted cover board 
Nunley does not disclose an adhesive material arranged in direct contact with the roof deck and a surface of the weighted cover board to couple the weighted cover board to the surface of the roof deck, and wherein at least one of the plurality of fasteners couples the at least one panel of weighted cover board directly to the truss.
Tonyan et al. discloses a roof system (fig. 6D) and the obviousness of attaching a weighted board (116) directly to a roof deck (108) of the roof system with an adhesive material arranged in direct contact with the roof deck and a surface of the weighted board (col. 11 lines 30-33).
Bellem discloses a roof system (fig. 4) comprising a weighted cover board (36), a roof deck (20) and a truss/purlin (12) connected to the roof deck, and the obviousness of connecting the weighted cover board directly to the truss/purlin using a fastener (90). 
It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to position an adhesive material between the roof deck and the weighted cover board of Nunley et al. to couple the weighted cover board to the surface of the roof deck as made obvious by Tonyan et al. to provide a sturdy, rigid connection between the roof deck and the weighted cover board and increase the structural integrity of the roof system.
It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to use at least one fastener to couple the at least one panel of weighted cover board directly to the truss of Nunley et al. as made obvious by Bellem to further increase the rigidity and strength of the roof system.
For claim 3, the combination discloses that the roof deck comprises a plurality of fluted panels (Nunley et al. fig. 3, 12) arranged in an overlapping relationship and the plurality of fasteners extend through upper flutes of the plurality of fluted panels (fig. 3, 56).
For claim 7, the combination discloses that the roof deck (12) is positioned upwardly adjacent the truss.
For claim 8, the combination discloses that the weighted cover board (54) forms a fire barrier of the roof system (Nunley et al. [0036]).

Nunley et al. does not disclose coupling the at least one panel of weighted cover board to a surface of the roof deck by arranging an adhesive material in contact with a surface of the weighted cover board and an upper surface of the roof deck and wherein at least one of the plurality of fasteners fastens the at least one panel of weighted cover board directly to the truss.
Tonyan et al. discloses a method of forming a roof system (fig. 6D) and the obviousness of attaching a weighted board (116) directly to a roof deck (108) of the roof system with an adhesive material arranged in direct contact with the roof deck and a surface of the weighted board (col. 11 lines 30-33).
Bellem discloses a roof system (fig. 4) comprising a weighted cover board (36), a roof deck (20) and a truss/purlin (12) connected to the roof deck, and the obviousness of connecting the weighted cover board directly to the truss/purlin using a fastener (90). 
It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to arrange an adhesive material between the roof deck and the weighted cover board of Nunley to couple the weighted cover board to the surface of the roof deck as made obvious by Tonyan et al. to provide a sturdy, rigid connection between the roof deck and the weighted cover board and increase the structural integrity of the roof system.
It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to use at least one fastener to couple the at least one panel of weighted cover board directly to the truss of Nunley et al. as made obvious by Bellem to further increase the rigidity and strength of the roof system.

For claim 14, the combination discloses positioning the roof deck (Nunley et al. fig. 3, 12) upwardly adjacent a truss (14).
For claim 15, the combination discloses that the roof deck (Nunley et al. fig. 3, 12) is positioned directly adjacent an upper surface of the truss (14).


Claims 2, 4, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Nunley et al. (US Patent No. 6,250,036) in view of Tonyan et al. (US Patent No. 7,841,148) as set forth in the rejection of claim 1, and further in view of Myers (US Patent No. 5,088,259).
For claim 2, the combination does not disclose that the plurality of fasteners comprise a plurality of self-tapping screws.
Myers discloses the obviousness of using self-tapping screws (fig. 1, 20, col. 3 lines 23-24) in a roof system (fig. 1) comprising a roof deck (16) and a cover board (14).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to make the fasteners of the combination self-tapping screws as made obvious by Myers for ease of assembly of the roof system.
For claims 4 and 12, the combination discloses the obviousness of positioning a plurality of washers (Myers fig. 1, 22) between the plurality of fasteners and the weighted cover board.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Nunley et al. (US2016/0201346) in view of Bellem (US Patent No. 4,348,846).
For claim 17, Nunley et al. discloses a roof system (fig. 3) comprising: a truss (14), a roof deck (12); a layer of weighted cover board (54) including at least one panel of weighted cover board disposed upwardly adjacent the roof deck, wherein the at least one panel of weighted cover board does not include 
Nunley does not disclose at least one of the plurality of fasteners couples the at least one panel of weighted cover board directly to the truss.
Bellem discloses a roof system (fig. 4) comprising a weighted cover board (36), a roof deck (20) and a truss/purlin (12) connected to the roof deck, and the obviousness of connecting the weighted cover board directly to the truss/purlin using a fastener (90). 
It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to use at least one fastener to couple the at least one panel of weighted cover board directly to the truss of Nunley et al. as made obvious by Bellem to further increase the rigidity and strength of the roof system.


Response to Arguments
All other arguments have been considered but are moot in view of the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA K IHEZIE whose telephone number is (571)270-5347.  The examiner can normally be reached on M-F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 






/JOSHUA K IHEZIE/Primary Examiner, Art Unit 3633